Title: To George Washington from Thomas Jefferson, 15 May 1791
From: Jefferson, Thomas
To: Washington, George

 

Sir
Philadelphia May 15. 1791.

We are still without any occurrence foreign or domestic worth mentioning to you. it is somtime since any news has been recieved from Europe of the political kind, and I have been longer than common without any letters from mister Short.
Colo. Hamilton has taken a trip to Bethlehem. I think to avail myself also of the present interval of quiet to get rid of a headach which is very troublesome, by giving more exercise to the body & less to the mind. I shall set out tomorrow for New York, where mister Madison is waiting for me, to go up the North river, & return down Connecticut river and through Long-island. my progress up the North river will be limited by the time I allot for my whole journey, which is a month. so that I shall turn about whenever that renders it necessary. I leave orders, in case a letter should come from you covering the commission for Colo. Eveleigh’s successor, that it should be opened, the great seal put to it, and then given out. my countersign may be added on my return. I presume I shall be back here about the time of your arrival at Mount-Vernon, where you will recieve this letter. the death of Judge Hopkinson has made a vacancy for you to fill. should I pick up any thing in my journey, I will write it to you from time to time. I have the honor to be with sincere respect & attachment, Sir, your most obedient and most humble servt

Th: Jefferson

